Order modified so as to read: “Ordered, That the said plaintiff furnish to the defendant within twenty days after service of a copy of this order with notice of entry thereof, a bill of particulars in which he shall state, so far as he is able, the particular acts done or committed by the defendant, of which the plaintiff complains and which he intends to prove upon the trial of this action; the general course of conduct of the defendant towards the plaintiff’s wife, which the plaintiff claims alienated his wife’s affections and caused her to leave or remain away from plaintiff’s lnme; -and the times when and place .or places where the particular acts complain-id of were done or committed, and the time within which the general course of conduct on the part of the defendant which is complained of occurred,” and as so modified said order is affirmed, without costs of this appeal to either party. All concurred, except Williams, J , not voting.